

	

		II

		109th CONGRESS

		1st Session

		S. 739

		IN THE SENATE OF THE UNITED STATES

		

			April 7, 2005

			Mr. Kohl (for himself

			 and Mr. Hatch) introduced the following

			 bill; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		A BILL

		To require imported explosives to be marked in the same

		  manner as domestically manufactured explosives.

	

	

		

			1.

			Identification of explosive materials

			

				(a)

				In general

				Section 842 of title 18, United States Code, is amended by adding

			 at the end the following:

				

					

						(q)

						Identification of explosive materials

						

							(1)

							In general

							It shall be unlawful for any person to manufacture or import

				explosive materials for sale or distribution unless the explosive materials are

				legibly identified by marking in accordance with this subsection.

						

							(2)

							Type and placement of marking

							The marks required under this subsection shall—

							

								(A)

								identify the name of the manufacturer;

							

								(B)

								identify the location, date, and shift of manufacture;

							

								(C)

								be placed on each cartridge, bag, or other immediate container

				of explosive materials manufactured for sale or distribution; and

							

								(D)

								be placed on the outside container, if any, used for the

				packaging of explosive materials manufactured for sale or distribution.

							

							(3)

							Exceptions

							

								(A)

								Detonators

								Licensed manufacturers or importers of detonators are only

				required to place the identification marks prescribed in paragraph (2) on the

				containers used for the packaging of detonators.

							

								(B)

								Authorization of alternative identification

								The Attorney General may authorize a licensed manufacturer or

				importer to identify explosive materials in a different manner than the manner

				prescribed by paragraph (2) upon receipt from the manufacturer or importer of a

				written application showing that the alternative identification is reasonable

				and will not hinder the effective administration of this section.

							

								(C)

								Fireworks

								The Attorney General may authorize the licensed manufacturer or

				importer to identify fireworks in a different manner than the manner prescribed

				by paragraph (2).

							

							(4)

							Report

							Not later than 24 hours after the release of explosive

				materials from the custody of the United States Customs and Border Protection,

				the importer of such explosive materials shall submit a report to the Attorney

				General, in a format to be determined by the Attorney General, that

				contains—

							

								(A)

								the name and address of the importer;

							

								(B)

								the manufacturer of the explosive materials;

							

								(C)

								the city and country where the explosive materials being

				imported were manufactured;

							

								(D)

								the product name, size, and other marks of identification on

				the explosive materials; and

							

								(E)

								the date and shift of manufacture of the explosive

				materials.

							.

			

				(b)

				Rulemaking

				

					(1)

					In general

					Not later than 6 months after the date of enactment of this Act,

			 the Attorney General shall issue final regulations to carry out the amendment

			 under subsection (a).

				

					(2)

					Deference requirement

					In promulgating the regulations required under paragraph (1), the

			 Attorney General shall give deference to the standards for safety and security

			 marking recognized in the explosives industry.

				

				(c)

				Enforcement

				Section 844(a)(1) of title 18, United States Code, is amended by

			 striking or (l) through

			 (o) and inserting ,

			 (l) through (o), or

			 (q).

			

